ORDER
C. BRIAN DALY, a/k/a CHARLES B. DALY, of UNION, who was admitted to the bar of this State in 1971, having entered a plea of guilty in the United States District Court for the District of New Jersey to a federal information charging him with conspiracy to defraud a financial institution, in violation of 18 U.S.CA 371, and good cause appearing;
It is ORDERED that pursuant to Rule l:20-13(b)(l), C. BRIAN DALY, a/k/a CHARLES B. DALY, is temporarily suspended *423from the practice of law pending the final resolution of ethics proceedings against him, effective immediately and until the further Order of this Court; and it is further
ORDERED that C. BRIAN DALY, a/k/a CHARLES B. DALY, be restrained and enjoined from practicing law during the period of his suspension; and it is further
ORDERED that C. BRIAN DALY, a/k/a CHARLES B. DALY, comply with Rule 1:20-20 dealing with suspended attorneys.